DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on December 02, 2020, which has been entered in the file. 

Allowable Subject Matter
Claims 1-3, 7-11, and 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches an information processing system comprising circuitry configured to detect first job identification information that includes a job ID identifying a job, generate a color code image that includes second identification information, the second identification information being a color code ID associated with the first identification information, create a slip on which the first identification information and the second identification information are displayed, acquire a photographed image of the slip captured by at least one photographing unit installed in a printing factory, the at least one photographing unit being provided to photograph a location corresponding to a job process associated with the job status, restore the color code ID encoded in the color code image of the photographed image of the slip, identify the job ID corresponding to the color code ID, wherein the circuitry updates a job status of the job corresponding to the identified job ID based on Page 2 of 17Docket No.: 19R-003 App. No.: 16/519,165 identification information of the photographing unit that acquired the photographed image of the slip, and the color code .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEUNG H LEE/Primary Examiner, Art Unit 2887